                     Case 3:10-cr-02213-KC Document 1932 Filed 04/22/20 Page 1 of 1



  \t) 247 tR                 Ordi Rgardn       ouen   tor   Snft'n   }   1utui     Pwum             I   S        S       C §   32y2                     fl   2 IP           L
                                               UNITED STATFS DISTRICT COURT                                                                                  2128   APR22 PH 3:19
                                                                                              for the

                                                                         W   estrn l)istrtu                 ol       1   ..\   s



                           United States     of America
                                        V.                                                      )

                               Ricardo Gonzales
                                                                                                                          No: 0542 3:10CR02213KC.031
                                                                                                )



                                 aka: Cuato
                                                                                                        t.isMNo: 73331-280
      of Ortgtnal ludemnt
 I) OL.                                                          06/28/2012
 Date of Previous Amended Judment                                                                       Edgar H. Holguin
d   o'   Dare 0/ /   LV/   Imeudec/ Judgment   II Mie)                                                  J)e4'rrdont s



                           ORI)ER      REGARDING MOTION FOR SENTENCE REDUCTION
                                          PURSUANT TO 18 U.S.C. § 3582(c)(2)
         Upou motion of        the ddmdant
                                        J
                                                  the Director of the Bureau of Prisons     the court under 8 L.S.(
§ 3$82(c)(2) for a reduction in  the term of imprisonment  imposed based on a guideline sentencing rutuc that has
subsequently been lowered and made retroactive by the Jnited States Sentencing Commission pursuant to 28 1/S.C.
§ 994(u). and having considered such notion, and taking into account the puli       statement set forth at I JSSG § It It)                                                         I   I

and the sentencing thctors set fbrih in 18 U.S.C. § S53(n). to the extent that they are applicable.

IT IS ORDElEI) that the motion is:
        EDEN Il/It.      GRANTli1) and the defendant's previously imposed sentence o imprisonment w
the  zjndgment esuedi of                           months is reducer] to
                                                      (( 'rimpicte Parts     /   mnd   Ii   of /oms 2 when motion s granted)




Fxcept as otherwise provided, all provisions of the judgment dated                                                             06/28/2012       shall remain        in   effect.



:: Datf/2912
Lfkctive       Dale:                                                                                    1<       hleen Cardone, United States District Judge
                           n/ di//emvn/ro,n order dow)                                                                              I'm/nod rhane and   i/lIe
